Citation Nr: 0614480	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-20 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  

In December 2001, in pertinent part, the RO denied the claim 
of entitlement to service connection for residuals of 
contusions to the neck, back, low back, and both legs.  

In March 2004, the veteran presented personal testimony at a 
Travel Board hearing before the Veterans Law Judge.  A 
transcript of the hearing is of record.  

This case was previously before the Board.  In October 2004, 
the Board denied the claim of entitlement to service 
connection for a bilateral leg disability, and the Board 
granted the claims of entitlement to service connection for 
cervical spondylolysis and lumbar spondylolysis.  

The veteran appealed the claim of entitlement to service 
connection for a bilateral leg disability to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to the Joint Motion for an Order Vacating the Board 
Decision in part and Incorporating the terms of this Remand, 
in March 2006, the Court granted the motion for remand and 
remanded the issue of entitlement to service connection for a 
bilateral leg disability to the Board for compliance with the 
instructions in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for further development.  VA 
will notify the veteran if further action is required on his 
part.  


REMAND

The veteran claims entitlement to service connection for a 
bilateral leg disability and he maintains he incurred the 
disability as a result of an in-service injury involving a 
truck accident.  Additional procedural and substantive 
development is necessary before the Board can adjudicate this 
claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of entitlement to service connection 
for a bilateral leg disability.  He was not, however, 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date in the 
event that the claim of entitlement to service connection is 
granted.  Therefore, this case must be remanded to provide 
the veteran with proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

In the Joint Motion for an Order Vacating the Board Decision 
in part and incorporating the terms of this Remand (Joint 
Motion), the parties stated that the Board failed to provide 
adequate reasons and bases in its analysis of the opinion 
provided in the April 2003 VA examination report.  

In April 2003, the veteran underwent a VA peripheral nerve 
examination.  The examiner stated that he was requested to 
evaluate the veteran for possible peripheral nerve problems 
from diabetes.  Following a physical examination of the 
veteran, the examiner stated that there was evidence of some 
very mild decreased reflexes of the ankles and decreased 
pinprick and vibration.  The examiner stated that the 
evidence of vibratory loss suggested that the veteran 
suffered from mild neuropathy, likely due to diabetes.  The 
neuropathy was described as sensory in nature.  The examiner 
also stated that the veteran experienced some lumbar spine 
problems with positive straight leg raising test and that he 
certainly may have a radicular component to explain some of 
the numbness and tingling in the feet, but it would not 
explain the loss of vibratory sense in his feet.  

Specifically, the parties to the Joint Motion stated that the 
Board failed to "reconcile its finding that there was no 
current bilateral leg disability with the April 2003 
diagnosis.  Because the Board concluded that '[t]here is no 
competent evidence of a current diagnosis of a bilateral leg 
disability, except for diagnosis of leg pain,' without 
mentioning the current diagnosis of disability in the lower 
extremities, a remand is required for an adequate statement 
of reasons and bases."  

The November 21, 1967 service medical records show that the 
veteran suffered a right thigh laceration and contusion, 
measuring 4 inches in circumference.  The record shows that 
he received these injuries from hostile action when the 
veteran's truck hit a mine.  On examination for the purpose 
of release from active duty, dated in May 1968, the lower 
extremities were evaluated as normal.  

Note that there are several VA examinations associated with 
the veteran's claims file.  However, a review of the claims 
file shows that the veteran has never undergone VA 
examination for the purpose of establishing the etiology of 
any diagnosed bilateral leg disability.  The Board determines 
that an opinion as to whether 1) the veteran has a diagnosed 
bilateral leg disability, and 2) whether the veteran's 
bilateral leg disability is at least as likely as not related 
to his period of active service is necessary to determine 
whether the veteran is entitled to service connection.  



Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), 
and that includes the notice requirements 
as outlined in Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).  
The notice should include information 
regarding the disability rating and the 
effective date to be assigned in the 
event service connection is granted.  

2.  Schedule the veteran for VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
any diagnosed leg disability.  The 
veteran's claims file and a copy of this 
REMAND must be made available to and 
reviewed by the examining physician.  
Following the examination, the examiner 
should address the following:

a.)  Whether the veteran has a 
medically diagnosed disability of 
the leg(s).  List any diagnosed 
disability of the leg(s).  If 
findings demonstrate that a 
medically diagnosed disability of 
the leg(s) does not exist, expressly 
state this finding in the 
examination report.  

b.)  Whether a medically diagnosed 
disability of the leg(s) is related 
to the veteran's period of active 
service, to include the in-service 
truck incident documented in the 
November 1967 medical record.  
Render an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely that not (i.e., 
probability less than 50 percent) 
that any diagnosed leg or bilateral 
leg disability is related to the 
veteran's period of active service, 
or the in-service injury documented 
in the November 1967 medical record.  

The examiner must provide a complete 
rationale for the opinions expressed.  

3.  Readjudicate this claim.  In 
particular, the RO should review the 
requested examination report and required 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this Remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





